 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        Case No. 1:18-cr-00208-DAD-BAM-1
12                      Plaintiff,
13          v.                                        ORDER OF RELEASE
14   AUGUSTIN FLORES-DELCID,
15                      Defendant.
16

17          The above-named defendant was sentenced in this action on October 29, 2018 to the

18   custody of the U.S. Bureau of Prisons for a term of credit for time served.

19          Accordingly, the defendant shall be released from custody in connection with this criminal

20   prosecution forthwith, subject to any holds that may have been placed upon him. A judgment and

21   commitment order will follow.

22   IT IS SO ORDERED.
23
        Dated:     October 29, 2018
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                      1
